DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1 & 10 overcome the objection to the phrase “and/or”. The objection is withdrawn.
The amendments to claims 1 & 10 overcome the 112b rejection regarding the phrase “in a region”. The rejection is withdrawn.
The amendments to claims 4 & 8 overcome the 112b rejection regarding “has or is designed as”. The rejection is withdrawn.
The amendments to claim 8 overcome the 112b rejection regarding “preferably”. The rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 11/12/2021, with respect to the rejections of claims 1 and 10 have been fully considered and are persuasive as the prior art does not teach a pupil region or focal point on the illumination device. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Miyazawa (US 4283145) in view of Niedermeier (US 20120147366).
Applicant's arguments, see pages 8-9, have been fully considered but they are not persuasive.
Regarding the argument that the 112(f) Claim Interpretation is incorrect, examiner refers applicant to MPEP 2181(I) three-prong analysis. The claim uses a generic placeholder (e.g. “device”), followed by what it does (e.g. “configured to transport”) and the claim must lack sufficient structure to perform the function. In this case, the claim contains nonce words and functions but does not include structure capable of doing the job. The inclusion of examples in the specification means the claims aren’t indefinite, but they’re still subject to 112(f) claim interpretation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport device”, “monitoring device”, “illumination device” and “image capturing device” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim states the pupil region or focal point is “on” the illumination device. However, the specification discusses a hole in the illumination device through which the light passes to the monitoring device e.g. “In this preferred embodiment all imaging beams intersect in the pupil arranged in front and thus they pass through the said hole.” There is no discussion of focusing the light onto the illumination device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 10-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fedor et al (United States Patent 5699152) in view of Miyazawa (United States Patent 4283145) in view of Niedermeier (United States Patent Application Publication 20120147366) hereafter referred to as “FMN”.
As to claim 1, Fedor teaches an apparatus for inspecting containers which have an opening, comprising 
 	a transport device configured to transport the objects along a predetermined transport path (column 4, lines 1-2 “conveyor line”),
 	a monitoring device which is configured to monitor at least one region of an inner wall of the object through the opening of the object (Figure 3, “Camera 1” views neck 15),
 	wherein the monitoring device is configured to capture spatially resolved images (Abstract teaches enlarging the image and increasing the visual size of a defect, indicating focused images),
 	wherein the apparatus has an illumination device configured to illuminate at least one region of the inner wall (Figure 3, annular LED array 27 shines on neck 15)
 	wherein the illumination device is arranged between the monitoring device and the object (Figure 3, element 27 is between “Camera 1” and container 10), 
 	wherein an image capturing device is focused in the monitoring direction (column 8, lines 24-39).
 	Fedor does not teach wherein the image capturing device is focused such that the pupil region or focal point is located on the illumination device. However, Fedor teaches a focal point on the camera (Figure 3, lines converging on element 44), Miyazawa teaches a bottle inspection system with a focal point inside the bottle (Figure 9), as does Niedermeier (Figure 1, “Prior Art”). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to alter the optical elements to have the focal point in any desired position along the inspection axis, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice and as the applicant has not divulged the criticality of having the focal point be at a specific position. See MPEP 2144.04(VI)C. In this case, It would have been obvious to one of ordinary skill in the art at the time of filing to have the image capturing device focused such that the pupil region or focal point is located on the illumination device, in order to improve machine performance.
As to claim 2, FMN teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the illumination device is configured to emit diffuse light (column 9, lines 44-47).
As to claim 3, FMN teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the monitoring device has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 5, FMN teaches everything claimed, as applied above in claim 4, in addition Fedor teaches of a surface of the illumination device is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
As to claim 6, FMN teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 7, FMN teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 8, FMN teaches everything claimed, as applied above in claim 7, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 10, the method would flow from the apparatus of claim 1.
As to claim 11, the method would flow from the apparatus of claim 3.
As to claim 12, FMN teaches everything claimed, as applied above in claim 2, in addition Fedor teaches the monitoring device has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 14, FMN teaches everything claimed, as applied above in claim 13, in addition Fedor teaches of a surface of the illumination device is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
As to claim 15, FMN teaches everything claimed, as applied above in claim 2, in addition Fedor teaches the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 16, FMN teaches everything claimed, as applied above in claim 2, in addition Fedor teaches the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 17, FMN teaches everything claimed, as applied above in claim 16, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 19, FMN teaches everything claimed, as applied above in claim 3, in addition Fedor teaches the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 20, FMN teaches everything claimed, as applied above in claim 19, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over FMN, in further view of Fedor et al (United States Patent 5592286 hereafter referred to as “Fedor86”).
As to claim 4, FMN teaches everything claimed, as applied above in claim 1, with the exception of the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness. However, it is known in the art as taught by Fedor 86. Fedor86 teaches the illumination device is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”), that arranged perpendicular to an optical axis of the monitoring device (Figure 2) and has, viewed along the optical axis, a thickness (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness, in order to ease construction and improve light consistency.
 	FMN does not teach a thickness which is greater than 0.2 mm and less than 40 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a thickness within the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, a circuit board sufficient to support an LED array would obviously fall within the claimed range, in order to provide a stable support.
As to claim 13, FMN teaches everything claimed, as applied above in claim 12, with the exception of the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness. However, it is known in the art as taught by Fedor 86. Fedor86 teaches the illumination device is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”), that arranged perpendicular to an optical axis of the monitoring device (Figure 2) and has, viewed along the optical axis, a thickness (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness, in order to ease construction and improve light consistency.
 	FMN does not teach a thickness which is greater than 0.2 mm and less than 40 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a thickness within the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, a circuit board sufficient to support an LED array would obviously fall within the claimed range, in order to provide a stable support.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over FMN, further in view of Triner et al (United States Patent 5451773).
As to claim 9, FMN teaches everything claimed, as applied above in claim 1, with the exception of a shutter device is arranged between the illumination device and the monitoring device. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illumination device and the monitoring device (column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illumination device and the monitoring device, in order to better control the light entering the camera.
As to claim 18, FMN teaches everything claimed, as applied above in claim 2, with the exception of a shutter device is arranged between the illumination device and the monitoring device. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illumination device and the monitoring device (column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illumination device and the monitoring device, in order to better control the light entering the camera.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877